Title: From Benjamin Franklin to Madame Brillon, 17 November 1780
From: Franklin, Benjamin
To: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt


ce vendredi, 17 9bre. 80
Je vous renvoye, ma très chere Amie, puisque vous voulez absolument le ravoir, le Brouillon de vôtre jolie Fable. J’avois la Pensée, qu’en vous offrant une plus belle Edition (que vôtre Ouvrage meritoit bien) sans Ratures & Interlineations, je pouvois vous gagner à me permettre de retenir l’Original; ce que je desirois, parceque j’aime tout ce qui vient de vôtre Main: Et comme mon Fils est aussi un de vos Admirateurs, j’ai voulu, par le Plaisir de le lire, lui payer le Travail de le bien copier. J’ai fait une Faute. Je le confesse. Mais comme vous avez eu la Bonté de me pardonner, je ne le repeterai pas—jusqu’une autre Occasion. Voilà la Pratique de presque tous les Pecheurs!

Une des Personnages de vôtre Fable, Made la Goutte, me paroit raisonner assez bien, à l’Exception de sa Supposition que les Maitresses ont eu quelque Part en produisant cette douloureuse Maladie. Je crois, moi, tout le contraire; & voici comme je raisonne. Quand j’etois jeune homme, & que je jouissois plus des faveurs de la Sexe qu’à present, je n’avois point de Goutte: Donc, si les Dames de Passy auroient eu plus de cette espece de Charité chretienne que je vous ai si souvent en vaine recommandé, je n’aurois pas eu la Goutte actuellement. Il me semble que ceci est bonne Logique.
Je suis beaucoup mieux: J’ai peu de Douleur. Mais je me trouve bien foible. Je peux comme vous voyez, badiner un peu; mais je ne peux pas etre reellement gai, avant que j’entendrai que votre precieuse Santé est retablie.
Je vous envoie mon Dialogue, en esperance que cela pourroit vous amuser quelques moments.
Bien des remerciements pour les trois dernieres Tomes de Montaigne, que je renvoie.
La Visite de votre toujours aimable Famille hier au soir, m’a fait beaucoup de bien. Mon dieu, comme je les aime tous, de la Grand Mere & le Pere jusqu’au le plus petite Enfant!
